DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 1/19/2021.
Claims 1-20 are subject to examination.
This amendment and Applicant’s arguments has been fully considered and entered by the Examiner.
The IDS(s) filed on 3/11/2021, 3/1/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2, 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Toprak et al. U.S. Patent Publication # 2017/0337573 (hereinafter Toprak)
With respect to claim 1, Mapes teaches a computer server, comprising: one or more processors of an automotive commerce exchange platform (Fig. 2/3) (Paragraph 32); and one or more computer-readable storage media operably coupled to the one or more processors (Paragraph 27-28), the one or 
execute a plurality of different software interfaces (Fig. 2, 3, 4 i.e. Fig. 2 element 220, 222, 226, 228, 230, 400, 300) with a plurality of different dealership management software (DMS) systems (i.e. dealership management systems providers including databases and user interfaces) (Paragraph 24, 32-33); and provide a standardized software interface to enable communication between the one or more processors of the automotive commerce exchange platform (Fig. 1 element 200, 300, 400) and a plurality of different devices of entities (Fig. 1 element 204, 406,404,410, 314 etc.) involved with an automotive market, and to enable the plurality of different devices access to each of the plurality of different DMS systems independent of local software interfaces of the plurality of different devices with each of the different DMS systems (i.e. consumer user and dealership user can communicate where the user interface allow a service facility to notify the customer of additional work, provide a URL and request approval for work.  It also provides communication preferences (i.e. text messages) as well as vehicle status, estimate, details of the required repairs, estimated completion time and confirm pick up time)(Fig. 3-4)(Paragraph 27, 32-37)
Mapes does not explicitly teach wherein each of the plurality of different software interfaces corresponds to a different DMS system of the plurality of different DMS systems, and each of the plurality of different software interfaces has different requirement specific to its corresponding DMS system; and wherein the standardized software interface provides a uniform software interface between the one or more processor of the automotive exchange platform and each of the plurality of different devices that does not require coding that accounts for the different requirements of each of the plurality of different software interfaces.
Toprak teaches execute a plurality of different application programming interfaces (APIs) with a plurality of different dealership management (DMS) systems, wherein each of the plurality of different 
providing a standardized software interface (i.e. Fig 7 which shows the website with standard interface) to enable communication between the one or more processors of the automotive commerce exchange platform (Fig. 1 element 1) and plurality of different devices of entities  involved with an automotive market (i.e. buying, owning, selling under car ownership phases)(Fig. 2), and to enable the plurality of different devices access to each of the different DMS systems independent of local software interfaces of the plurality of devices with each of the different DMS systems (i.e. VO subsystem directly or via VDC subsystem may request or collect vehicle diagnostic data from one or more modules the vehicles during use) (Paragraph 32-35)  wherein the standardized software interface provides a uniform software interface between the one or more processor of the automotive exchange platform  (Paragraph 27) and each of the plurality of different devices that does not require coding that accounts for the different requirements of each of the plurality of different APIs (i.e. some or all portion of VMS subsystems maybe operated managed at least partially controlled by an entity providing a vehicle management service to one or more clients or suitable entities ) (Paragraph 26, 27, 58, 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different software interfaces corresponding to different DMS system and each having different requirement specific to its DMS system and not requiring codding for different requirements.  The motivation for doing so would be provide and enable subsystem to interact with an 
With respect to claim 2, Mapes and Toprak teaches the computer server of claim 1, but Mapes further teaches wherein the entities involved with the automotive market include one or more of a dealer (Paragraph 14), a software developer of automotive dealer software, an automotive service provider (Paragraph 24) and a dealership software system integrator (Paragraph 24, 27, 32-33) 
With respect to claim 4, Mapes and Toprak teaches the computer server of claim 1, but Mapes further teaches wherein the computer-readable instructions are further configured to enable users of the plurality of different devices to set terms and conditions (i.e. request approval for work/customer approval,  confirm understanding of the condition of the vehicle, required repairs), pricing, guidelines (i.e. customer approve work, communication preferences, customer to add comments), or combinations thereof for software interfaces provided by the users (Paragraph 37)
With respect to claim 9, Mapes and Toprak teaches the computer server of claim 1, but Mapes further teaches  wherein the computer-readable instructions are further configured to instruct the one or more processors to provide an environment where software using at least one of the plurality of different interfaces provided through the automotive commerce exchange platform can be used by end users (Paragraph 34-37)(Fig. 2-4)
Claims 5, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) further in view of Toprak in view of Ivanov et al. U.S. Patent Publication # 2016/0004516 (hereinafter Ivanov)
With respect to claim 5, Mapes, Toprak and Ivanov teaches the computer server of claim 1, but fails to further teaches wherein the computer-readable instructions are further configured to instruct the one or more processors to provide a developer network configured to enable software developers to explore the various software interfaces that are available through the automotive commerce exchange 
With respect to claim 7, Mapes, Toprak and Ivanov teaches the computer server of claim 5, but Ivanov further teaches wherein the developer network is further configured to enable the software developers to access guidelines and access terms and conditions (i.e. price attributes and feature name and other attributes)associated with the available software interfaces (Paragraph 106-110)(Fig. 5d)
With respect to claim 8, Mapes, Toprak and Ivanov teaches the computer server of claim 5, but Mapes further teaches wherein the developer network includes a forum for developers of APIs across multiple different DMS systems to participate in online discussions (Paragraph 35-37)(Fig. 4)(Fig. 2). Examiner would like to point out that in Mapes it shows that customer can chat with the advisor or anyone at the dealership via the chat API or text messages.  That same functionality can be used be used by software developers as online discussions as well.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Toprak in view of Jaeger et al. U.S. Patent Publication # 2016/0180418 (hereinafter Jaeger)
With respect to claim 10, Mapes and Toprak teaches the computer server of claim 1, but Mapes further teaches wherein the automotive commerce exchange platform is configured to serve as an 
Although Mapes dealer-facing system platform maybe developed as open source web service (i.e. which means developers of software can edit/change it) it does not explicitly teach developers of software.  Jaeger teaches wherein the automotive commerce exchange platform is configured to serve as an interface for subscription and billing between developers of software provided by the automotive commerce exchange platform, providers of the plurality of different software interfaces, and the end users (Paragraph 54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jaeger’s teaching in Mapes and Toprak’s teaching to come up with having an interface for subscription and billing between the developers of software and platform operator,  providers and end users.  The motivation for doing so would be so the platform can be dynamically changed or updated based on the technology and needs of dealerships and end users.  
Claims 3, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Toprak in view of Bay et al. U.S. Patent Publication # 2008/0010561 (hereinafter Bay)
With respect to claim 3, Mapes and Toprak teaches the computer server of claim 1, but fails to further teaches wherein the computer-readable instructions are further configured to instruct the one or more processers to enable the plurality of different devices to test software interfaces between the one or more processors and the plurality of DMS systems without actually accessing the plurality of DMS systems during a test.   Bay  teaches processors to enable the plurality of different devices to test software interfaces between the one or more processors and the plurality of DMS systems without actually accessing the plurality of DMS systems during a test (Paragraph 18, 21-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bay’s teaching in Mapes and Toprak’s teaching to come up with having testing software interfaces 
With respect to claim 6, Mapes, and Toprak teaches the computer server of claim 5, but does not explicitly teach wherein the developer network is further configured to enable the software developers to try to test the available software interfaces.  Bay teaches wherein the developer network is further configured to enable the software developers to try to test the available software interfaces (Paragraph 18, 21-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bay’s teaching in Mapes and Toprak’s teaching to come up with having testing software interfaces between the one or more processors and plurality of DMS system without actually accessing them.  The motivation for doing so would be to check for correctness which will ensure that the application of the generators will result in the generated code behaving correctly.
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Ivanov et al. U.S. Patent Publication # 2016/0004516 in view of Toprak in view of Bay et al. U.S. Patent Publication # 2008/0010561 (hereinafter Bay)
With respect to claim 11, Mapes teaches a computer server of an automotive commerce exchange platform, comprising: 
one or more communication devices (i.e. DMS messaging server, SMS & VOIP server, email device, SMS device, mobile device) configured to communicate with a plurality of different dealership management software (DMS) systems (i.e. dealership management systems providers including databases and user interfaces) (Paragraph 24, 32-33) 
one or more processors configured to: execute different software interfaces (Fig. 2, 3, 4 i.e. Fig. 2 element 220, 222, 226, 228, 230, 400, 300) to associated the plurality of different DMS systems through s including databases and user interfaces) (Paragraph 24, 32-33), (Paragraph 24, 27,30, 33); and 
Mapes does not teach plurality of different automotive software developer devices; wherein each of the different software interfaces provides access to exemplary data that corresponds to extracted data that is accessed via one or more pre-provided software interfaces connected to the plurality of DMS systems, and wherein each of the different software interfaces does not access the plurality of different DMS systems; and provide a developer network configured to enable testing, using the plurality of different automotive software developer devices, the different software interfaces that are available through the automotive commerce exchange platform via the plurality of different devices for use in development of automotive software.
Ivanov teaches plurality of different automotive software developer devices (Paragraph 41, 36, 220, 224); and provide a developer network configured to enable testing, using the plurality of different automotive software developer devices (Paragraph 41-44, 139, 175-180), the different software interfaces that are available through the  platform (Paragraph 56-65) via the plurality of different devices for use in development of software (Paragraph 74-82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ivanov’s teaching in Mapes’s teaching to come up with having software developer devices and provide a developer network for software developers to explore different software interfaces.  The motivation for doing so would be so the developers can customize/tailor made the software interfaces for the application based on each dealer or repair shops criteria and personalization.  
Mapes and Ivanov does not teach wherein each of the different software interfaces provides access to exemplary data that corresponds to extracted data that is accessed via one or more pre-provided 
Toprak teaches execute different software interfaces associated with the plurality of different DNS systems through the communication device, wherein each of the different software interfaces provide access to exemplary data that corresponds to extracted data (i.e. OBD data) that is accessed via plurality of pre-provided application programming interfaces (APIs) (i.e. carhub OBD device product of the VMSP system)connected to the plurality of DMS systems (paragraph  36-37), and wherein each of the different software interfaces does not access the plurality of different DMS systems (i.e. accessing OVD data from ECU of the vehicle) (Paragraph 36-37); provide developer network configured to enable testing using the plurality of different automotive software developer devices (Paragraph 42, 52), of the different software interfaces that are available through the  automotive commerce exchange platform (Paragraph 52,58) via the plurality of different devices for use in development of automotive software (Paragraph 52, 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Toprak’s teaching in Mapes and Ivanov’s teaching to come up with having access to exemplary data that corresponds to extracted data that is accessed via one or more pre-provided software interfaces connected to the plurality of DMS systems  and wherein each of the different software interfaces does not access the plurality of different DMS systems.  The motivation for doing so would be so the developers can customize/tailor made the software interfaces for the application based on each dealer or repair shops criteria and personalization.  
With respect to claim 12, Mapes, Ivanov and Toprak teaches the computer server of claim 11, but Ivanov further teaches wherein testing of the different software interfaces includes using the automotive software with different software interfaces (Paragraph 18, 21, 36-37).
With respect to claim 13, Mapes, Ivanov and Toprak teaches the computer server of claim 11, but Mapes further teaches wherein the developer network is also configured to provide an online forum to 
With respect to claim 14, Mapes, Ivanov and Toprak teaches the computer server of claim 11, but Ivanov further teaches wherein the developer network is also configured to enable the setting of terms and conditions, pricing, or both, which are associated with their automotive software (Paragraph 109-110)(Fig. 5d)
With respect to claim 15, Mapes, Ivanov and Toprak teaches the computer server of claim 11, but Mapes further teaches wherein the one or more processors are also configured to provide a marketplace including an online environment to enable end users to use the automotive software (Paragraph 34-37)(Fig. 2-4)
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Bay et al. U.S. Patent Publication # 2008/0010561 (hereinafter Bay)
With respect to claim 16, Mapes teaches a computer server of an automotive commerce exchange platform, comprising: 
one or more communication devices (i.e. DMS messaging server, SMS & VOIP server, email device, SMS device, mobile device) configured to communicate with a plurality of different dealership management software (DMS) systems  (i.e. dealership management systems providers including databases and user interfaces) (Paragraph 24, 32-33) one or more processors configured to: execute different software interfaces (Fig. 2, 3, 4 i.e. Fig. 2 element 220, 222, 226, 228, 230, 400, 300)  to access the plurality of different DMS systems through the one or more communication devices (i.e. DMS messaging server, SMS & VOIP server, email device, SMS device, mobile device)(i.e. dealership s including databases and user interfaces) (Paragraph 24, 32-33); and provide a marketplace including an online environment (Fig. 2-4) to enable end users of automotive software configured to access the plurality of different DMS systems of the automotive commerce exchange platform using the different software interfaces  (Paragraph 32-37).  
Mapes teaches computer which can be developer devices but does not explicitly state it as a plurality of different automotive software developer devices, and marketplace configured to allow an end user to search for, test and enable automotive software that accesses the plurality of different DMS system using the different software interfaces
Bay teaches plurality of different automotive software developer devices (i.e. client device)(Paragraph 19) and providing marketplace configured to allow an end user to search for, test (i.e. API and test) and enable automotive software that accesses the plurality of different DMS system using the different software interfaces (i.e. testing different components including different subsystem  which are TPF, TSS, PMS, wherein, the transmitting test messages.  The TPM functionality can be developed using websphere, jboss, biztalk.  The TPF messaging module to generate error messages, status messages and messages that are using during DMS certification and validation process to identify message as a test message, to identify what type of test case the message corresponds to, and to evaluate or compare the received test message corresponding to the test case.  This could be parts order test case #2.  ) (Paragraph 18, 21). Also in Paragraph 21, Bay also teaches TSS including a store or database of test suites and associated test cases.  This is functionally similar to providing a marketplace. Furthermore, Paragraph 22 provides other examples on how the test message validation operates to identify message as either a parts order, new vehicle order, service order etc. The test message validating module operates to compare some or all of the data and business rules in the received message to the corresponding test case message located by the test case ID module in dbase and placed into memory (i.e. allow end user to search for test automotive software).   It would have been obvious to one of ordinary skill in the art before the effective 
With respect to claim 17, Mapes and Bay teaches the computer server of claim 16,  but Mapes further teaches wherein the one or more processors are also configured to provide online management of subscriptions and billing between developers of the automotive software, providers of the different software interfaces, and the end users  (Paragraph 26-27, 34-37).   
With respect to claim 18, Mapes and Bay teaches the computer server of claim 16,  but Bay further teaches wherein the one or more processors are configured to enable the end user to electronically search for the automotive software (i.e. identify a test message as either parts order, new vehicle order, service order.  Once a message has been identified as test message, the test message ID uses the key data to search the database looking for corresponding test case) (Paragraph 22).
With respect to claim 19, Mapes and Bay teaches the computer server of claim 18,  but Bay further teaches wherein the one or more processors are configured to enable the end user to electronically search through the automotive software by categories of the automotive software  (i.e. identify a test message as either parts order, new vehicle order, service order.  Once a message has been identified as test message, the test message ID uses the key data to search the database looking for corresponding test case) (Paragraph 22).
With respect to claim 20, Mapes and Bay teaches the computer server of claim 18,  but Mapes further teaches wherein the categories of the automotive software include at least one category taken from the group consisting of repair order software (Fig. 2 element 222), electronic payment software, 
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
A).  Applicant states Mapes and Toprak does not teach “ execute a plurality of different application programming interfaces (APIs) with a plurality of different dealership management software (DMS) systems”.
First, Examiner would like to point out that software interfaces enables 3rd parties to provide APIs on the platform or system.  In paragraph 67 of the specification of the current application, it clearly states “user interfaces may enables these parties to provide APIs on the exchange”.  Therefore, Toprak teaches just that. 
With respect to Toprak reference, Examiner would like to clearly explain on the mapping with respect to claimed terms.  In Toprak reference, plurality of subsystems (i.e. as shown in Fig. 1) are part of the big automotive commerce exchange platform (i.e. Vehicle management service), wherein plurality of subsystems can be different dealership management system (i.e. CarHub products which can be mycar, carTron, mygarage etc.).  Third party enablers which can be RealPrice, user price, 3rd party offer, new/user inventory etc are APIs.  The examples provided are just a few samples from the Toprak reference for applicant’s understanding.  
 In Examiner respectfully disagrees with the applicant because in Fig. 2, teaches plurality of different APIs (i.e. which are 3rd party enablers which can be RealPrice, user price, 3rd party offer, new/user inventory etc.) with a plurality of different management software (DMS) systems (i.e. Fig. 6 element Vehicle commerce management or Fig. 5 element Mycar or Fig. 7 element carHub.com), wherein each of the plurality of different APIs (i.e.  which are 3rd party enablers which can be RealPrice, user price, 3rd party rd party applications or subsystems to its specific corresponding system.  In this case, Examiner would like to point out that as shown in Fig. 1 element 100j, 1001, these are third party enablers subsystems which are essentially APIs (paragraph 30).  In Paragraph 33, 49, 51, 52 Toprak gives examples of 3rd party enabler subsystems/APIs (i.e.  RealPrice, user price, 3rd party offer, new/user inventory etc.).  Furthermore, Examiner would like to point out that in Paragraph 51, Toprak states that RealPrice maybe used in different CarHub or third party products to offer tailored financial services such as loan refinancing.  The RealPrice may be also be used in purchasing a new vehicle, the trade in value of a vehicle.  This is just an example of each of the different APIs having different requirements specific to its corresponding DMS system.  In this case, the RealPrice may be different for CarHub as oppose to for financial services such as loan refinancing as explained above.  
Furthermore, in Paragraphs 58-63, Toprak teaches providing a standardized software interface (i.e. Fig 7 which shows the website with standard interface) to enable communication between the one or more processors of the automotive commerce exchange platform (Fig. 1 element 1) and plurality of different devices of entities  involved with an automotive market (i.e. buying, owning, selling under car ownership phases)(Fig. 2), and to enable the plurality of different devices access to each of the different DMS systems independent of local software interfaces of the plurality of devices with each of the different DMS systems (i.e. VO subsystem directly or via VDC subsystem may request or collect vehicle diagnostic data from one or more modules the vehicles during use) (Paragraph 32-35)  wherein the standardized rd party applications to its corresponding system/platform.  This functioning of API is known in the art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different software interfaces corresponding to different DMS system and each having different requirement specific to its DMS system and not requiring codding for different requirements.  The motivation for doing so would be provide and enable subsystem to interact with an online service VMS subsystem, VMS applications such as web application or native application or hybrid application produced by VMS subsystem.  
B).  Applicant states Toprak does not teach “each of the different software interfaces provides access to exemplary data that corresponds to extracted data that is accessed via a plurality of pre-provided application programming interfaces (APIs) connected to the plurality of DMS systems”
rd parties to provide APIs on the platform or system.  In paragraph 67 of the specification of the current application, it clearly states “user interfaces may enables these parties to provide APIs on the exchange”.  Therefore, Toprak teaches just that. 
With respect to Toprak reference, Examiner would like to clearly explain on the mapping with respect to claimed terms.  In Toprak reference, plurality of subsystems (i.e. as shown in Fig. 1) are part of the big automotive commerce exchange platform (i.e. Vehicle management service), wherein plurality of subsystems can be different dealership management system (i.e. CarHub products which can be mycar, carTron, mygarage etc.).  Third party enablers which can be RealPrice, user price, 3rd party offer, new/user inventory etc are preprovided APIs which are connected to different/plurality of dealership management system (i.e. CarHub products which can be mycar, carTron, mygarage etc.).  The examples provided are just a few samples from the Toprak reference for applicant’s understanding.  
Furthermore, execute different software interfaces (i.e. which are interfaces for 3rd party enablers which can be RealPrice (Fig. 16), user price (Fig. 17a), 3rd party offer (Fig. 17-18), new/user inventory etc.) associated with a plurality of different management software (DMS) systems (i.e. Fig. 6 element Vehicle commerce management or Fig. 5 element Mycar or Fig. 7 element carHub.com) through the communication device, wherein each of the plurality of different software interfaces (i.e.  which are interfaces for 3rd party enablers which can be RealPrice, user price, 3rd party offer, new/user inventory etc.) provides access to exemplary data (i.e. OBD data, real price)  that corresponds to extracted data (i.e. car maintenance data) that is accessed via a plurality of pre-provided application programming interfaces (APIs) (i.e.RealPrice, user price, 3rd party offer, new/user inventory etc. as shown in Figs 2, 5,6, 7, 18, 19 etc.) connected to the plurality of DMS systems (i.e. vehicle commerce management, or mycar or mygarage, carscore, carTron, maintenance) of the different DMS systems (i.e. vehicle commerce management, mycar, CarHub or mygarage, carscore, carTron, maintenance) and wherein each of the rd party applications or subsystems to its specific corresponding system.  In this case, Examiner would like to point out that as shown in Fig. 1 element 100j, 1001, these are third party enablers subsystems which are essentially APIs (paragraph 30).  In Paragraph 33, 49, 51, 52 Toprak gives examples of 3rd party enabler subsystems/APIs (i.e.  RealPrice, user price, 3rd party offer, new/user inventory etc.).  Furthermore, Examiner would like to point out that in Paragraph 51, Toprak states that RealPrice maybe used in different CarHub or third party products to offer tailored financial services such as loan refinancing.  The RealPrice may be also be used in purchasing a new vehicle, the trade in value of a vehicle.  This is just an example of each of the different APIs having different requirements specific to its corresponding DMS system.  In this case, the RealPrice may be different for CarHub as oppose to for financial services such as loan refinancing as explained above.  
	C).  Applicant states Bay does not teach “providing marketplace configured to allow for an end user to search for, test and enable automotive software”.
Examiner respectfully disagrees with the applicant because in Paragraph 19,  Bay teaches plurality of different automotive software developer devices (i.e. client device)(Paragraph 19) and providing marketplace configured to allow an end user to search for, test (i.e. API and test) and enable automotive software that accesses the plurality of different DMS system using the different software interfaces (i.e. testing different components including different subsystem  which are TPF, TSS, PMS, wherein, the transmitting test messages.  The TPM functionality can be developed using websphere, jboss, biztalk.  The TPF messaging module to generate error messages, status messages and messages that are using during DMS certification and validation process to identify message as a test message, to identify what type of test case the message corresponds to, and to evaluate or compare the received test message corresponding to the test case.  This could be parts order test case #2.  ) (Paragraph 18, 21).  Also in 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bay’s teaching in Mapes’s teaching to come up with having software developer devices and provide a developer network for software developers to explore different software interfaces as well as allowing end user to search for, test enable automotive software that accesses the plurality of different DMS system.  The motivation for doing so would be so the developers can customize/tailor made the software interfaces for the application based on each dealer or repair shops criteria and personalization. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Jones et al. U.S. Patent Publication # 2015/0142256 which in Paragraph 7 and 8 teaches searching criterion for the vehicle for service and selecting the service from a list of services to be performed on the vehicle.
B).  Moosmann et al. U.S. Patent # 8,407,664 which teaches defining software model business object.  Furthermore, Moosmann also teaches using interactive GUI which allows a user to create inspect and modify a model.
C).  Williams et al. U.S. Patent Publication # 2012/0066010 which teaches store engine providing a marketplace where vehicle repair products can be sold.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453